UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7197


TIMOTHY LEE COLES,

                Plaintiff – Appellant,

          v.

K. MCNEELY, Inmate Hearing Officer, Buckingham Correctional
Center; L. T. EDMONDS, Warden of Buckingham Correctional
Center (BKCC); G. K. WASHINGTON, Central Region Regional
Director; L. MICKELSON, Food Service Head Supervisor,
Sussex II State Prison; L. SHAW, Correctional Institutional
Rehabilitation Counselor, Sussex II State Prison; J.
HARRIS, Unit Manager of Housing Unit 2, Sussex II State
Prison; RODRIQUEZ, Inmate Hearing Officer, Sussex II State
Prison; D. EVERETT, Warden, Sussex II State Prison; V.
PURMAN, Correctional Officer, Sussex II State Prison; V.
KNIGHT, Correctional Officer, Sussex II State Prison; S.
GRAY, Sgt., Sussex II State Prison; L. THOMAS, Lt., Sussex
II State Prison; A. DAVID ROBINSON, Eastern Regional
Director,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00130-REP)


Submitted:   January 30, 2012             Decided:   February 14, 2012


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Timothy Lee Coles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Timothy Lee Coles appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have     reviewed       the     record    and    find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.         Coles    v.     McNeely,    No.   3:11-cv-00130-REP       (E.D.     Va.

Aug. 23,    2011).        We    dispense    with   oral     argument    because    the

facts    and    legal    contentions       are   adequately      presented    in   the

materials      before     the    court    and    argument      would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                            3